Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 17/020,459 filed on 09/14/2020.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub # 2010/0193923 to Tanaka et al. (Tanaka) in view of U.S. PGPub # 2012/0208324 to Harata et al. (Harata).
Regarding independent claim 1, Tanaka discloses a semiconductor device (Fig. 19) comprising:
a first semiconductor chip (Fig. 19: 6) having a first electrode pad (Fig. 19: 6c and ¶0160) thereon;
a second semiconductor chip (Fig. 19: 1) having a second electrode pad (Fig. 19: 1h and ¶0160) thereon and being larger in thickness than the first semiconductor chip (see Fig. 19 where chip 1 is larger in thickness than chip 6), the second electrode pad (1h) being larger in size than the first electrode pad (6c, Fig. 19 clearly shows 1h is larger in size than 6c);
a ball bonded (ball is not labeled, but see ¶0160 for the details of the ball) to the second electrode pad (1h); and
a bonding wire (Fig. 19: 8b) including a first bonding portion (see Examiner’s Mark-up below) bonded to the first electrode pad (6c) and a second bonding portion (see Examiner’s Mark-up below) bonded to the ball (ball formed over the electrode pad 1h as disclosed in ¶0160),
wherein the thicker second semiconductor chip (1) comprises a silicon semiconductor substrate (¶0058).

    PNG
    media_image1.png
    339
    631
    media_image1.png
    Greyscale

Tanaka fails to teach wherein the thinner first semiconductor chip comprises a compound semiconductor substrate.
Harata discloses (¶0051 and ¶0093) it was known in the art that the first and the second semiconductor chips can include a compound or a silicon semiconductor substrate and it would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have selected a compound semiconductor substrate as taught by Harata for the undisclosed semiconductor substrate of the thinner first semiconductor chip of Tanaka for the purposes of a high frequency antenna switch that is used for a cellular phone (¶0096). Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have selected a compound semiconductor substrate for the undisclosed semiconductor substrate of the thinner first semiconductor chip as mere selection of an art-recognized semiconductor substrate suitable for the intended use of Tanaka (MPEP §2144.07).
Regarding claim 4, Tanaka teaches all of the limitations of claim 1 from which this claim depends.
Tanaka fails to teach wherein the compound semiconductor substrate is a gallium arsenide semiconductor substrate.
Harata teaches it was known in the art to use gallium arsenide for a semiconductor substrate (¶0093) and it would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have selected gallium arsenide for the undisclosed semiconductor substrate as mere selection of an art-recognized semiconductor substrate suitable for the intended use of Tanaka (MPEP §2144.07).
Regarding claim 5, Tanaka discloses wherein:
the first semiconductor chip (Fig. 19: 6) and second semiconductor chip (Fig. 19: 1) are mounted on a substrate surface (Fig. 19: 7 such as silicon chip ¶0076), and
the thickness of the first semiconductor chip (6) is in a stacking direction of the first semiconductor chip (6) and the substrate surface (7), and the thickness of the second semiconductor chip (1) is in a stacking direction of the second semiconductor chip (1) and the substrate surface (7). Fig. 19 clearly shows the stacking direction, where stacking direction is considered to be a vertical direction of each chips (1) and (6).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Harata and further in view of US Pat# 6, 250, 539 to Nishiura et al. (Nishiura).
Regarding claim 2, Tanaka and Harata teaches all of the limitations of claim 2 from which this claim depends.

Tanaka and Harata fail to explicitly disclose a substantially triangular shape when viewed in a direction perpendicular to the planarized surface of the substrate.
Nishiura teaches a substantially triangular shape (Fig. 4a; col. 1, lines 15-19) when viewed in a direction perpendicular to the planarized surface of the substrate (1).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have incorporated the bonding wire of Tanaka and Harata with a triangular shape as taught by Nishiura so that a large amount of reverse movement cannot be performed (col. 2, lines 58-60).

    PNG
    media_image2.png
    542
    975
    media_image2.png
    Greyscale

 Regarding claim 3, Tanaka and Harata teaches all of the limitations of claim 1 from which this claim depends.
Tanaka further teaches wherein the bonding wire (8b in Fig. 19) includes a first portion (see Examiner’s Mark-up above) that connects a first position (see P1 in the Examiner’s Mark-up above) higher than a position of the ball (ball is located on top of 1h and P1 is located higher than the ball ¶0160) to the first electrode pad (6c) when viewed in a direction perpendicular to a planarized surface of a substrate, a second portion (see Examiner’s Mark-up above) that connects the first position (see P1 in the Examiner’s Mark-up below) to the second electrode pad 1h).
Tanaka and Harata fail to explicitly disclose a second position, the second position being at substantially the same height as the first position, wherein a distance between the second position and the second electrode pad is shorter than a distance between the second position and the first electrode pad, and a third portion that connects the second position to the second electrode pad; and the bonding wire bends at the first position and the second position, the bonding wire and an imaginary line connecting an end of the first portion and an end of the 
Nishiura shows in Fig. 4b a second portion (see Examiner’s Mark-up below) that connects the first position (P1, see Examiner’s Mark-up below) to a second position (P2, see Examiner’s Mark-up below), the second position (P2, see Examiner’s Mark-up below) being at substantially the same height as the first position (P1, see Examiner’s Amendment below), wherein a distance between the second position (P2) and the second electrode pad (see Examiner’s Mark-up below) is shorter than a distance between the second position (P2) and the first electrode pad (see Examiner’s Mark-up below), and a third portion (see Examiner’s Mark-up below) that connects the second position (P2) to the second electrode pad (see Examiner’s Mark-up below) and the bonding wire (3) bends at the first position (P1) and the second position (P2), the bonding wire (3) and an imaginary line (included in the wire 3) connecting an end of the first portion (P1) and an end of the second portion (P2) being in a substantially trapezoidal shape (Fig. 4a; col. 1, lines 15-19) when viewed in a direction perpendicular to the planarized surface of the substrate (1).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have incorporated the bonding wire of Tanaka and Harata with a trapezoidal shape as taught by Nishiura in order to prevent contact between wire and the semiconductor chip (col. 2, lines 42-44).

    PNG
    media_image3.png
    366
    720
    media_image3.png
    Greyscale

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Harata and further in view of U.S. PGPub 2015/0333039 to Liu et al. (Liu).
Regarding claims 6-7, Tanaka and Harata teach all of the limitations of claims 1 and 5 from which this claim depends.
Tanaka and Harata fail to teach wherein an opening area of the first electrode pad is smaller than an opening area of the second electrode pad.
Liu teaches in multiple paragraphs (see at least ¶0025, lines 14-16 and last seven lines of ¶0038) that an opening area of the first electrode pad is smaller than an opening area of the second electrode pad.
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have incorporated the open area of the first and second electrode pad as taught by Liu to the first and second electrode pad of Tanaka in order to reduce the die-to-die space, and have the substrate be easier to design as well as help reduce the package size cost (Lin; ¶0039).



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896